REED, Chief Judge.
We have carefully considered each of the appellant’s seven points on appeal and conclude that none demonstrates reversible error. In his reply brief, the appellant advises this court that his fifth point presents a question of first impression, to-wit, whether a wife as a matter of law can be guilty of larceny of her husband’s separate property. We answer the question in the affirmative on the rationale explicated in State v. Herndon, 1946, 158 Fla. 115, 27 So.2d 833. We also conclude that the trial judge’s instruction on this question was adequate.
The judgment and sentence appealed from are affirmed.
Affirmed.
MAGER, J., concurs.
WALDEN, J., dissents in part, concurs in part.